Citation Nr: 1544857	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected residuals of prostate cancer.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to October 1956, and from April 1959 to June 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2012.  The RO issued a Statement of the Case (SOC) in February 2013.  In February 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2014 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on February 26, 2013, and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, at his June 2015 Board hearing and on his August 2011 VA 21-526 Form, the Veteran reported in-service treatment for his right knee at the Army Hospital in Baumholder, Germany at varying dates in 1959.  The Veteran's service treatment records (STRs) are of record, but they do not include any records for this Army Hospital.  At his Board hearing, the Veteran argued that his STRs of record were incomplete ("missing").  These records are not contained in his claims file, and attempts to obtain these records have not been made.  Therefore, upon remand, attempts must be made to obtain these pertinent medical records.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, the Veteran had served with the Army National Guard from 1955 to 1959.  These records are not currently of record and attempts to obtain these records have not been made.  This evidence is pertinent to the right knee claim, as the Veteran, on his August 2011 VA 21-526 Form, reported a right knee injury in February 1959, while serving with the National Guard before his second period of active duty.  Therefore, the Board finds that upon remand, attempts must be made to obtain these pertinent records.  If the records cannot be located, then the AOJ must issue a Formal Finding regarding the Unavailability of the records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  

Further, the Veteran was afforded a VA examination in January 2012, and was diagnosed with erectile dysfunction.  The Veteran is also service-connected for residuals of prostate cancer, and asserts that his erectile dysfunction is caused by or aggravated by his residuals of prostate cancer.  The January 2012 VA examiner provided a negative nexus opinion for secondary service connection based on causation only (i.e., whether the erectile dysfunction was caused by or a result of the service-connected residuals of prostate cancer).  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed erectile dysfunction was aggravated beyond its natural progression by his service-connected residuals of prostate cancer.  38 C.F.R. § 3.310 (2015).  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection, the aggravation element, to determine the etiology of the Veteran's currently diagnosed erectile dysfunction.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's in-service treatment records for his right knee from the Army Hospital in Baumholder, Germany, dated in 1959.  
All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Obtain all of the Veteran's Army National Guard treatment records from 1955 to 1959.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ shall ask the original January 2012 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed erectile dysfunction.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's currently diagnosed erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by his service-connected residuals of prostate cancer.
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




